Citation Nr: 0523504	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-18 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of post partial removal of myxopapillary 
ependymoma with residual tumor in the distal sacral nerve 
roots (claimed as spinal tumor), currently rated as 60 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1998 to September 
2002.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of November 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, AZ.  The RO granted service connection for status 
post partial removal of myxopapillary ependymoma with 
residual tumor in the distal sacral nerve root (claimed as 
spinal tumor) and assigned an evaluation of 60 percent 
effective September 19, 2002.


FINDINGS OF FACT

1.  The veteran's residual tumor in the distal sacral nerve 
root is benign in nature.

2.  The veteran's status post partial removal of 
myxopapillary ependymoma with residual tumor in the distal 
sacral nerve root is manifested by moderate to severe 
limitation of motion; neurological findings are normal. 


CONCLUSION OF LAW

Status post partial removal of myxopapillary ependymoma with 
residual tumor in the distal sacral nerve root (claimed as 
spinal tumor) is no more than 60 percent disabling.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2004), 5292 (2003), 5293 (2003), (2001), 
5295 (2003); § 4.124a, Diagnostic Code 8022 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased evaluation of a residual tumor in 
the distal sacral nerve root (claimed as spinal tumor).  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the June 2003 
statement of the case (SOC) and the May 2004 supplemental SOC 
informed the appellant of the information and evidence needed 
to substantiate the claims and complied with the VA's 
notification requirements.  The communications, such as a 
VCAA letter from September 2003, explained the evidence 
necessary to establish entitlement.  In addition, the letter 
described what evidence was to be provided by the veteran and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO also supplied the appellant with the 
applicable regulations in the SOC issued in June 2003.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), the United States Court of Appeals for Veterans 
Claims (Court), citing Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II), held that a VCAA notice must be 
provided to a claimant before the initial unfavorable [agency 
of original jurisdiction (AOJ)] decision on a service-
connection claim.  A VCAA notice was not provided to the 
appellant before the RO decision regarding his claim for 
benefits.  However, in Mayfield the Court noted that an error 
in the timing of the notice is not per se prejudicial and 
that to prove prejudice, the appellant had to claim prejudice 
with specificity.  In the present case, the Board finds that 
there was no prejudice to the appellant.  The Court in 
Mayfield noted that there could be no prejudice with an error 
in the timing of the VCAA notice if its purpose of affording 
the claimant a meaningful opportunity to participate 
effectively in the processing of his claim, was satisfied.  
In other words, the claimant should be provided VCAA notice 
and an appropriate amount of time to respond and proper 
subsequent VA process.  That is what was done in the present 
case.  The appellant was given the VCAA notice letter and was 
given an ample opportunity to respond.  The veteran has not 
claimed any prejudice as a result of the timing of the VCAA 
letter.  Therefore, to decide the appeal would not be 
prejudicial error.  

In Mayfield Court also held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  In this case the letter of September 2003 
specifically described the evidence needed to substantiate 
the claim and asked the appellant to "send the information 
describing additional evidence or the evidence itself to the 
[RO]."  Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records.  The appellant was afforded a VA examination 
and a Travel Board hearing.  The Board is aware that the RO 
has not requested the latest VA outpatient medical records 
from the veteran's follow-up treatment.  This is not in 
keeping with the statute and the regulation, which requires 
the VA to obtain all available VA outpatient records.  
However, the Board finds that such does not prejudice the 
veteran in this particular case.  Specifically, the appellant 
is currently receiving the maximum rating allowed for his 
condition and he has not alleged that his residual tumor is 
malignant in nature which is the only change in diagnosis 
that could warrant him a higher evaluation.  The veteran has 
been provided with the applicable regulations in the 
statement of the case and has been told of the evidence 
necessary to establish an evaluation in excess of the one 
assigned.  While the claim file may not contain all of the VA 
outpatient records, the veteran has not alleged that his 
residual tumor is malignant.  To remand this issue for VA to 
request these records would be unnecessary, as it would only 
delay consideration of the veteran's claim.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
claim.  The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Factual Background

In a rating decision of November 2002, the RO granted service 
connection for status post partial removal of myxopapillary 
ependymoma with residual tumor in the distal sacral nerve 
roots (claimed as spinal tumor).  The RO assigned a schedular 
evaluation of 60 percent.

A February 2002 service medical report shows that the veteran 
underwent resection of a myxopapillary ependymoma in August 
2001.  He subsequently underwent radiation therapy because of 
residual tumor in the distal sacral nerve roots.  At the time 
of the report he had lifestyle-limiting back pain.  
Neurological examination showed intact motor and sensory 
function and normal reflexes.

A VA examination of September 2002 noted that the veteran 
complained of chronic and almost constant low back pain.  
Neurologic symptoms had resolved with the August 2001 surgery 
and radiation therapy.  He described severe incapacitating 
temporary pain with coughing, sneezing or laughing.  He could 
not sit for more than an hour, could not walk for more than 
two to three blocks without without sitting for ten minutes 
before proceeding, could not bend fully and could not lift 
over thirty pounds.  There was no weakness but there was some 
fatigability, and he could not run at all.  On examination 
the veteran could not lie directly down or get directly up, 
but instead, had to assume the decubitus position to do so.  
The veteran's gait was normal, he was able to toe walk and 
heel walk, and he was able to squat fully.  He could not hop 
on either foot due to pain.  On physical examination there 
was a 20 cm lumbar spine operative scar which was not tender 
to touch.  However, there was tenderness over the entire area 
with pressure.  There was no sciatic tenderness.  Flexion at 
60 degrees and extension at 20 degrees lead to pain.  Lateral 
flexion was painful at 22 degrees to the right and 28 degrees 
to the left.  Rotation was 55 degrees bilaterally and was not 
painful.  Straight leg raising was negative bilaterally.  
Neurological examination was normal with intact deep tendon 
reflexes, and negative Babinski, with no current sensory 
abnormalities.  The examiner noted that a follow-up MRI two 
weeks previously, as reported verbally by the veteran, showed 
that the tumor was not growing.  However, the examiner noted 
that the prognosis for future events remained questionable, 
and was unknown.

In a rating decision dated in December 2002, the RO granted a 
total disability rating based on individual unemployability 
effective September 19, 2002.

At a Travel Board hearing of February 2005, the veteran 
stated that his residual tumor made him unable to work and 
live a normal life.  He stated that he goes for follow-up 
appointments and MRIs every six months to see if the residual 
tumor is growing or spreading.  He further stated that he 
faces the possibility of paralysis, that he cannot sleep, 
sit, stand, or move in a normal way, and that he is in 
constant pain and there are no medications that alleviate his 
constant pain.  He can drive with a special massager he has 
in his car.  He also noted that he could not sit back because 
three and a half vertebrae were taken out and pressure in 
that area results in agonizing pain.  He has a brace that he 
can wear and it helps, but not for very long.  



Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  See 38 U.S.C.A. § 1155 (West 
2002).  If there is a question as to which evaluation to 
apply to the veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Under Diagnostic Code 8021, new growths of the spinal cord 
which are malignant warrant a minimum of 30 percent 
disability evaluation and a maximum of 100 percent disability 
evaluation.  Under Diagnostic Code 8022, residuals of new 
growths of the spinal cord which are benign warrant a minimum 
of 10 percent disability evaluation and a maximum of 60 
percent disability evaluation.  

The criteria for evaluating diseases or injuries of the spine 
were amended in September 2002 and again in September 2003.  
When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must consider each.  However, a rating pursuant to a 
liberalizing law may be no earlier than the effective date of 
the law or VA issue.  

Under Diagnostic Code 5292, effective prior to September 26, 
2003, moderate limitation of motion of the lumbar spine 
warrants a 20 percent disability evaluation, and severe 
limitation of motion of the lumbar spine warrants a 40 
percent disability evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2003)(effective prior to September 26, 2003).

Under Diagnostic Code 5295, effective prior to September 26, 
2003, lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position warrants a 20 percent disability rating, 
and severe strain warrants a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

The veteran filed his claim prior to September 23, 2002, and, 
therefore, consideration must be given to the rating criteria 
for intervertebral disc syndrome in effect prior to that 
time.  Under Diagnostic Code 5293 prior to September 23, 
2002, intervertebral disc syndrome that is severe with 
recurring attacks, with intermittent relief warrants a 40 
percent rating.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy  with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

From September 2002 to September 2003, under Diagnostic Code 
5293, intervertebral disc syndrome is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, a 40 percent rating is warranted.  
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).  An incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  Note 1.

Disability evaluations are based on functional impairment.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004).  Functional 
impairment may be due to less or more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  See id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of function due to 
pain on use, including during flare-ups.

As of September 2003, the criteria are as follows:

Unfavorable ankylosis of the entire 
spine - 100 percent disabling.

Unfavorable ankylosis of the entire 
thoracolumbar spine - 50 percent 
disabling.

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine - 40 percent 
disabling.  

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine - 
30 percent disabling.

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis - 20 percent 
disabling.

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2004)(effective from September 26, 2003).

Note 1 states to evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note 2 states that for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees. The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note 5 states that for VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Note 6 states to separately evaluate 
disability of the thoracolumbar and cervical spine segments, 
except when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.  38 CFR § 4.71a, 
Diagnostic Code 5237 (2004) (effective from September 26, 
2003).

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2003).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, where, as here, the veteran timely 
appealed the rating initially assigned for the service-
connected disability-just after establishing entitlement to 
service connection for it, VA must consider the claim in this 
context. This, in turn, includes determining whether the 
veteran is entitled to "staged" ratings to compensate him for 
times since filing his claim when his disability may have 
been more severe than at other times during the course of his 
appeal. See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
The Court has emphasized that evaluations of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2003); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Analysis

The veteran is currently rated as 60 percent disabling under 
Diagnostic Code 8022.  After having carefully reviewed the 
evidence of record, the Board finds that the preponderance of 
the evidence is against an evaluation in excess of 
60 percent.

The Board notes that the medical evidence establishes that 
the veteran's residual tumor in the distal sacral nerve roots 
is benign.  Under the applicable regulation for evaluation of 
organic diseases of the central nervous system, new growths 
of the spinal cord, the veteran's current 60 percent 
evaluation is the maximum allowed.  In order to warrant a 
higher evaluation the residual tumor must be malignant.  
There is no evidence of record, medical or otherwise, that 
the veteran's residual tumor is malignant.  Accordingly, an 
evaluation in excess of 60 percent for new growths of the 
spinal cord is not possible.

The Board notes that the veteran has limited range of motion 
of the spine.  Therefore, the veteran's disability could be 
evaluated under the rating criteria for limitation of motion.  
However, the Board notes that even if the veteran's 
disability was evaluated for limitation of motion the result 
would be the same.  Without evidence of ankylosis of the 
entire spine, the veteran's 60 percent evaluation is the 
maximum allowed evaluation under any of the applicable 
diagnostic criteria for evaluation of limitation of motion.  
Accordingly, an evaluation in excess of 60 percent for 
limitation of motion is not possible.  

With regard to the criteria for rating intervertebral disc 
syndrome in effect from 2002 to 2003, 60 percent is the 
maximum rating provided based on incapacitating episodes.  
Alternately rating on the basis of separate ratings for 
orthopedic and for neurologic manifestations provides no 
highter rating.  The orthopedic manifestations are rated at 
the maximum level as described above.  On examinations in 
2002 no neurological abnormalities were found and, therefore, 
there are no neurological manifestations that would warrant a 
compensable evaluation.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2003), (providing a 10 percent evaluation for mild 
incomplete paralysis of the sciatic nerve).

The Board notes that it has specifically considered the 
guidance of DeLuca, 8 Vet. App. 202; however, the analysis in 
DeLuca does not assist the veteran in this case, as he is 
receiving the maximum disability evaluation for limitation of 
motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The preponderance of the evidence is against an evaluation in 
excess of 60 percent for residual tumor in distal sacral 
nerve roots (claimed as spinal tumor) post partial removal 
myxopapillary ependymoma and there is no doubt to be 
resolved. Consequently the benefit sought on appeal is 
denied.


ORDER

An evaluation in excess of 60 percent for post partial 
removal myxopapillary ependymoma with residual tumor in 
distal sacral nerve roots (claimed as spinal tumor) is 
denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


